Dibell, J.
The defendant was found guilty of bastardy and appeals from the order denying his motion for a new trial.
The child was born on February 16, 1923. The woman had intercourse with a man other than the defendant on May 17, 1922. She claims that she had intercourse with the defendant on June 10, 1922. The defendant admits that he had intercourse, with the woman, but claims that it was in the latter part of July, 1922. Both the woman and the defendant are corroborated. The woman’s testimony shows a normal menstrual period commencing June 1, 1922, and lasting until June 6, 1922. The question of guilt was one of fact for the jury subject to the control of the trial court.
Order affirmed.